UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-17f-2 Certificate of Accounting of Securities and Similar Investments in the Custody of Management Investment Companies Pursuant to Rule 17f-2 [17 CFR 270.17f-2] OMB APPROVAL OMB Number: 3235-0360 Expires: April 30, 2012 Estimated average burden hours per response. 1. Investment Company Act File Number: Date examination completed: 811-21906 May 24, 2011 2. State identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: Claymore Exchange-Traded Fund Trust: Claymore U.S. Capital Markets Bond ETF, Claymore U.S. Capital Markets Micro-TermFixed Income ETF 4. Address of principal executive office (number, street, city, state, zip code): 2455 Corporate West Drive, Lisle, IL 60532 INSTRUCTIONS This Form must be completed by investment companies that have custody of securities or similar investments. Investment Company 1. All items must be completed by the investment company. 2. Give this Form to the independent public accountant who, in compliance with Rule 17f-2 under the Act and applicable state law, examines securities and similar investments in the custody of the investment company. Accountant 3. Submit this Form to the Securities and Exchange Commission and appropriate state securities administrators when filing the certificate of accounting required by Rule 17f-2 under the Act and applicable state law. File the original and one copy with the Securities and Exchange Commission’s principal office in Washington, D.C., one copy with the regional office for the region in which the investment company’s principal business operations are conducted, and one copy with the appropriate state administrator(s), if applicable. THIS FORM MUST BE GIVEN TO YOUR INDEPENDENT PUBLIC ACCOUNTANT SEC 2198 (04-09) SEC's Collection of Information An agency may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a currently valid OMB control number. Filing of Form N-17f-2 is mandatory for an investment company that has custody of securities or similar investments. Rule 17f-2 under section 17(f) of the Investment Company Act of 1940 requires the investment company to retain an independent public accountant to verify the company's securities and similar investments by actual examination three times during each fiscal year. The accountant must prepare a certificate stating that the examination has occurred and describing the examination, and must transmit the certificate to the Commission with Form N-17f-2 as a cover sheet. The Commission uses the Form to ensure that the certificate is properly attributed to the investment company. The Commission estimates that the burden of completing Form N-17f-2 is approximately 1.0 hours per filing. Any member of the public may direct to the Commission any comments concerning the accuracy of the burden estimate of this Form, and any suggestions for reducing this burden. This collection of information has been reviewed by the Office of Management and Budget in accordance with the clearance requirements of 44 U.S.C. ß 3507. Responses to this collection of information will not be kept confidential. 2 Report of Independent Registered Public Accounting Firm The Board of Trustees of Claymore Exchange-Traded Fund Trust We have examined management’s assertion, included in the accompanying Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940, that Guggenheim Enhanced Core Bond ETF (formerly Claymore U.S. Capital Markets Index ETF) and Guggenheim Enhanced Ultra-Short Bond ETF (formerly Claymore U.S. Capital Markets Micro-Term Fixed Income Index ETF) (the Funds), of the Claymore Exchange-Traded Fund Trust, complied with the requirements of subsections (b) and (c) of rule 17f-2 under the Investment Company Act of 1940 (the Act) as of May 24, 2011.Management is responsible for the Funds’ compliance with those requirements.Our responsibility is to express an opinion on management’s assertion about the Funds’ compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds’ compliance with those requirements and performing such other procedures as we considered necessary in the circumstances.Included among our procedures were the following tests performed as of May 24, 2011 and with respect to agreement of security purchases and sales, for the period from May 31, 2010 (the date of our last examination), through May 24, 2011: · Confirmation of all securities held by institutions in book entry form the Depository Trust Company, without prior notice to management; · Reconciliation of all such securities to the books and records of the Funds and the Custodian; and · Agreement of ten security purchases and ten security sales or maturities since our last report from the books and records of the Funds to cash settlements. We believe that our examination provides a reasonable basis for our opinion.Our examination does not provide a legal determination on the Funds’ compliance with specified requirements. In our opinion, management's assertion that the Funds complied with the requirements of subsections (b) and (c) of rule 17f-2 of the Act as of May 24, 2011, with respect to securities reflected in the investment accounts of the Funds is fairly stated, in all material respects. This report is intended solely for the information and use of management and the Board of Trustees of Claymore Exchange-Traded Fund Trust and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. Ernst & Young LLP July 26, 2011 Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940 July 26, 2011 We, as members of management of Guggenheim Enhanced Core Bond ETF (formerly Claymore U.S. Capital Markets Index ETF) and Guggenheim Enhanced Ultra-Short Bond ETF (formerly Claymore U.S. Capital Markets Micro-Term Fixed Income Index ETF) (the Funds), of the Claymore Exchange-Traded Fund Trust, are responsible for complying with the requirements of subsections (b) and (c) of rule 17f-2, “Custody of Investments by Registered Management Investment Companies,” of the Investment Company Act of 1940 (the Act). We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements.We have performed an evaluation of the Funds’ compliance with the requirements of subsections (b) and (c) of rule 17f-2 as of May 24, 2011 and from May 31, 2010 through May 24, 2011. Based on this evaluation, we assert that the Funds were in compliance with the requirements of subsections (b) and (c) of rule 17f-2 of the Act as of May 24, 2011 and from May 31, 2010 through May 24, 2011, with respect to securities reflected in the investment account of each of the Funds. Claymore Exchange-Traded Fund Trust By: /s/ Kevin Robinson Chief Executive Officer and Chief Legal Officer /s/ John Sullivan Chief Accounting Officer, Chief Financial Officer and Treasurer /s/ Bruce Saxon Chief Compliance Officer
